                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                           :    Case No. 3:19-cr-152

               Plaintiff,                           :    Judge Thomas M. Rose

       v.                                           :

CY’RAN JONATHON CAMPBELL (1),                       :

ANKEESE RANDOLPH BROWN (2),                         :

DEWAN LAMAR LOVE, JR. (3),                          :

TEVON AMAEE RUE’L BUTLER (4),                   :

               Defendants.                          :

                            PRELIMINARY ORDER OF FORFEITURE

       Upon the United States’ Motion for Preliminary Order of Forfeiture and the Court’s review

of the evidence in the record, including the Plea Agreements, the Court HEREBY FINDS THAT:

       On October 8, 2019, a grand jury in the Southern District of Ohio returned an Indictment,

charging the defendants in Count 1 with conspiracy to unlawfully obstruct, delay and affect

commerce (the Hobbs Act), in violation of 18 U.S.C. §§ 1951(a) and 2.

       Each of the defendants have entered into a Plea Agreement with the United States in which

they agreed to plead guilty to Count 1 of the Indictment and agreed to the immediate forfeiture,

pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), of any firearms and ammunition involved

in or used to commit the violation of 18 U.S.C. § 1951(a)(1) as alleged in Count 1 of the

Indictment, including but not limited to, the following property (the “subject property”):

            Jennings Model J-22 pistol, cal. 22, serial number 207139, with all attachments;

            Raven Arms Model P-25 pistol, cal. 25, serial number 248058, with all attachments;
             and

            2 boxes of ammunition – one box consisting of 43 rounds assorted caliber

             ammunition and one box consisting of 39 rounds assorted caliber ammunition.

       On or about December 23, 2019, defendant Dewan Lamar Love, Jr. entered into a Plea

Agreement with the United States in which he agreed to plead guilty to Count 1 of the Indictment

and agreed to the immediate forfeiture of the subject property, pursuant to 18 U.S.C. § 924(d) and

28 U.S.C. 2461(c), as property involved in the offense. Dewan Lamar Love, Jr. entered a plea of

guilty to Count 1 of the Indictment on December 23, 2019.

       On or about January 3, 2020, defendant Ankeese Randolph Brown entered into a Plea

Agreement with the United States in which he agreed to plead guilty to Count 1 of the Indictment

and agreed to the immediate forfeiture of the subject property, pursuant to 18 U.S.C. § 924(d) and

28 U.S.C. § 2461(c), as property involved in the offense. Ankeese Randolph Brown entered a

plea of guilty to Count 1 of the Indictment on January 3, 2020.

       On January 27, 2020, defendant Cy’Ran Jonathan Campbell entered into a Plea Agreement

with the United States in which he agreed to plead guilty to Count 1 of the Indictment and agreed

to the immediate forfeiture of the subject property, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.

§ 2461(c), as property involved in the offense. Cy’Ran Jonathan Campbell entered a plea of

guilty to Count 1 of the Indictment on January 27, 2020.

       On January 28, 2020, defendant Tevon Amaee Ruel Butler entered into a Plea Agreement

with the United States in which he agreed to plead guilty to Count 1 of the Indictment and agreed

to the immediate forfeiture of the subject property, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.

§ 2461(c), as property involved in the offense. Tevon Amaee Ruel Butler entered a plea of guilty

to Count 1 of the Indictment on January 28, 2020.

                                                2
       The subject property is forfeitable, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c),

as property involved in the offense to which the defendants have pled guilty. The defendants had

an interest in the subject property.

       The United States has established the requisite nexus between the subject property and the

offense to which the defendants have pled guilty.

       THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      All right, title, and interest in the subject property is condemned and forfeited to the

United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

       2.      The United States is authorized to seize the subject property, pursuant to 21 U.S.C.

§ 853(g) and Fed. R. Crim. P. 32.2(b)(3), whether held by the defendants or a third party; conduct

any discovery for identifying, locating, or disposing of the property; and to commence proceedings

that comply with any statutes governing third party rights.

       3.      In accordance with the direction provided by the Attorney General and Fed. R.

Crim. P. 32.2(b)(6), the United States shall publish notice of this Order and send notice to any

person who reasonably appears to be a potential claimant with standing to contest the forfeiture in

the ancillary proceeding.     Publication must take place as described in Supplemental Rule

G(4)(a)(iii) of the Federal Rules of Civil Procedure, and may be by any means described in

Supplemental Rule G(4)(a)(iv). Publication is unnecessary if any exception in Supplemental Rule

G(4)(a)(i) applies.

       4.      The notice must describe the forfeited property, state the times under the applicable

statute when a petition contesting the forfeiture must be filed, and state the name and contact

information for the Assistant United States Attorney to be served with the petition. The notice

                                                  3
may be sent in accordance with Supplemental Rules G(4)(b)(iii)-(v).

        5.      Pursuant to 21 U.S.C. § 853(n)(2), any person, other than the defendants, asserting

a legal interest in the subject property, who wishes to contest the forfeiture of the subject property

must, within thirty (30) days of the final publication of notice or of receipt of actual notice,

whichever is earlier, file a petition in the United States District Court for the Southern District of

Ohio for a hearing to adjudicate the validity of the alleged legal interest in the subject property.

        6.      Any petition filed by a third party shall be signed by the petitioner under penalty of

perjury and shall set forth the nature and extent of the petitioner’s right, title, or interest in the

property; the time and circumstances of the petitioner’s acquisition of the right, title, or interest in

the property; any additional facts supporting the petitioner’s claim; and the relief sought.

        7.      The United States shall have clear title to the subject property following the Court’s

disposition of all third party interests, or if no third party petitions are timely filed, following the

expiration of the period provided by statute for the filing of third party petitions.

        8.      In accordance with the Plea Agreements, this Preliminary Order of Forfeiture is

final as to each defendant and shall become final as to each defendant at sentencing and shall be

made part of the sentence and included in the Judgment. This Order remains preliminary as to

third parties until the ancillary proceeding is concluded.

SO ORDERED:

Dated: March 31, 2020                                   s/Thomas M. Rose
                                                        ___________________________________
                                                        THOMAS M. ROSE
                                                        UNITED STATES DISTRICT JUDGE




                                                   4
